Case 1:19-cv-02187-KAM-LB Document 42 Filed 09/27/20 Page 1 of 30 PageID #: 277



 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK
 --------------------------------------,
 CHERYLE WILLIAMS,

                  Plaintiff,                           Memorandum & Order

     -against-                                       19-CV-2187 (KAM)(LB)

 OCWEN LOAN SERVICING, LLC,

                Defendant.
 --------------------------------------X

 MATSUMOTO, United States District Judge:

            On April 15, 2019, pro se plaintiff Cheryle Williams

 (“plaintiff”) commenced this action against Ocwen Loan

 Servicing, LLC, an entity succeeded through merger by PHH

 Mortgage Corporation (“defendant” or “Ocwen”), alleging

 violations of the Fair Debt Collection Practices Act (“FDCPA”),

 15 U.S.C. § 1692, et seq., and Regulation Z of the Truth-in-

 Lending Act (“TILA”), 15 U.S.C. § 1601, et seq.          (Compl., ECF

 No. 1.)   On November 15, 2019, plaintiff filed a motion for

 leave to amend her complaint, requesting permission to add a new

 defendant, Deutsche Bank, and asserting causes of action

 sounding in common law fraud and alleged violations of due

 process related to an allegedly fraudulent mortgage and mortgage

 assignment.     (Id.; Pl. Mem. in Support of Mot. to Amend (“Pl.

 Mot. to Am.”), ECF No. 31; Am. Compl., ECF No. 32.)

            Presently before the court are two motions.           The first

 is a motion by defendant, seeking dismissal of the complaint


                                      1
Case 1:19-cv-02187-KAM-LB Document 42 Filed 09/27/20 Page 2 of 30 PageID #: 278



 under Federal Rule of Civil Procedure 12(b)(6) for failure to

 state a claim.     (Def. Mot. to Dis., ECF No. 26; Def. Mem. in

 Support of Mot. to Dis. (“Def. Mem.”), ECF No. 27.)           The second

 is a motion by plaintiff, seeking leave to amend under Federal

 Rule of Civil Procedure 15(a).       (Pl. Mot. to Am., ECF No. 30.)

 For the reasons detailed below, defendant’s motion to dismiss

 this action is GRANTED and plaintiff’s motion to amend is

 respectfully DENIED.


                                 Background

       I.    Factual Background

             a. Relevant Actors and Entities

             On February 7, 2005, Plaintiff Cheryle Williams, a New

 York State resident, and non-party Dolores Williams, executed a

 mortgage on 124 Skiff Avenue, Unit G-11, Vineyard Haven, MA

 02557 (“plaintiff’s property”).          (See Compl. ¶¶ 12-13; Compl.,

 Ex. A (the “mortgage assignment”).)          On December 3, 2010, the

 mortgage on the property was assigned from the original

 mortgagee, Sand Canyon f/k/a Option One Mortgage Corporation

 (“Sand Canyon”), to Deutsche Bank.          (Compl. ¶ 12-13; Compl., Ex.

 A.)   A judgment was entered in a case before the Massachusetts

 Land Court, allowing Deutsche Bank to foreclose on that same

 property.    (Id.; Pl. Aff., ECF No. 5; Pl. Mot. to Am. ¶¶ 9-14;




                                      2
Case 1:19-cv-02187-KAM-LB Document 42 Filed 09/27/20 Page 3 of 30 PageID #: 279



 Deutsche Bank Nat. Trust Co. v. Williams, 18-SM-6098 (Mass. Land

 Ct. 2018).)

            Although plaintiff named Ocwen as the sole defendant

 in her initial complaint, the proposed amended complaint seeks

 to add Deutsche Bank Trust Company (“Deutsche Bank”) as Trustee

 for Carrington Mortgage Loan Trust, Series 2005-OPT2, Asset-

 Backed Pass-Through Certificate Series 2D05-OPT.            (Am. Compl. ¶

 3.)   Deutsche Bank brought a successful suit in Massachusetts

 Land Court to foreclose plaintiff’s property.          (Compl. ¶ 13; Pl.

 Mot. to Am. ¶ 10; Deutsche Bank Nat. Trust Co., 18-SM-006098.)

 Deutsche Bank is also the assignee in the mortgage assignment

 attached to plaintiff’s complaint.        (Compl., Ex. A.)      Ocwen is

 the “non-bank servicer” of the loan.         (Id. ¶ 10.)1

            b. The Original and the Proposed Amended Complaint

            The original complaint alleges that Ocwen attempted to

 collect on a mortgage debt owed to plaintiff in violation of the

 Fair Debt Collection Practices Act (“FDCPA”) and the Truth in

 Lending Act (“TILA”).      (Compl. ¶ 17.)     The complaint attaches a

 copy of a mortgage assignment, dated December 3, 2010, from Sand

 Canyon to Deutsche Bank.      (Compl., Ex. A.)      Also attached is a

 “cease and desist” letter from plaintiff, dated August 17, 2018,


 1
       The pleadings and the state court docket further demonstrate that
 Deutsche Bank is the purported holder of the mortgage and the plaintiff in
 Massachusetts Land Court, with Ocwen acting as a servicer of the debt. (Id.
 at ¶¶ 10, 12-13; Pl. Mot. to Am. ¶¶ 9-14; Deutsche Bank Nat. Trust Co., 18-
 SM-006098.)


                                      3
Case 1:19-cv-02187-KAM-LB Document 42 Filed 09/27/20 Page 4 of 30 PageID #: 280



 alleging that the mortgage or mortgage assignment is fraudulent

 and disputing the validity of the debt.         (Compl., Ex. B.)     The

 complaint also attaches documents sent between Ocwen and

 plaintiff in the months prior to the May 1, 2019 foreclosure

 auction, including a “payoff quote” letter sent by Ocwen

 summarizing the outstanding balance.         (See Pl. Aff.; Pl. Aff.,

 Ex. A.)   Finally, the complaint includes a “Commercial

 Affidavit,” arguing that: “Banks can not Lend Credit;” the

 mortgage contract was without consideration; and that if

 defendant Ocwen does not respond within 30 days it must “agree

 to take no action against [plaintiff].”         (Compl., Ex. C.)

            In her proposed amended complaint, plaintiff alleges

 that the assignment of the mortgage from the original mortgagee,

 Sand Canyon, to Deutsche Bank, was invalid or “fraudulent.”

 (See generally Am. Compl.; Pl. Mot. to Am.; Compl., Ex. A).

 Plaintiff mentions various regulatory actions taken by

 government agencies against Ocwen and Deutsche Bank in the past.

 (See Am. Compl. ¶¶ 8-27; Am. Compl., Ex. A.)          Plaintiff also

 attaches a cease and desist letter from the Federal Reserve

 Board of Governors identifying certain compliance and risk

 management violations by Deutsche Bank and its affiliates.            (See

 Am. Compl., Ex. A.)     Plaintiff does not describe how this letter

 relates to the allegations or factual pleadings in the proposed

 amended complaint.     (Id.)    Plaintiff also attaches a 2010 letter


                                      4
Case 1:19-cv-02187-KAM-LB Document 42 Filed 09/27/20 Page 5 of 30 PageID #: 281



 from a Florida attorney claiming that a number of parties,

 especially employees of an entity called Lender Processing

 Services, Inc., allegedly produced hundreds of thousands of

 fraudulent mortgage assignments for use in foreclosure actions.

 (See Pl. Mot. to Am., Ex. A.)       Plaintiff does not specify if or

 how the letter relates to the specific mortgage assignment

 challenged by the defendant that transferred the interest in the

 property from Sand Canyon to Deutsche Bank.          (See Compl., Ex.

 A.)

        II. Procedural History

            Plaintiff filed this action pro se on April 15, 2019.

 (See Compl.)    Plaintiff filed a motion for a temporary

 restraining order and preliminary injunction, seeking a stay on

 a foreclosure auction scheduled for May 1, 2019, of the property

 located at 124 Skiff Avenue, Unit G-11, Vineyard Haven, MA

 02557.    (Mot. for T. R. O. and Preliminary Injunction, ECF No.

 4.)    This court subsequently denied the motion for injunctive

 relief.   (Notice of Proposed Order, ECF No. 6; see ECF Docket

 Order dated April 24, 2019.)       On November 5, 2019, defendant

 Ocwen filed the instant motion to dismiss for failure to state a

 claim.    (Def. Mot. to Dis., ECF No. 26.)       On that same day,

 plaintiff filed a motion for leave to amend the original

 complaint.    (Pl. Mot. to Am., ECF No. 30; Am. Compl., ECF No.

 32.)


                                      5
Case 1:19-cv-02187-KAM-LB Document 42 Filed 09/27/20 Page 6 of 30 PageID #: 282



                               Legal Standard

       I. Motion to Dismiss

             On a motion to dismiss pursuant to Rule 12(b)(6), the

 court accepts all well pleaded factual allegations in the

 complaint as true and draws all reasonable inferences in favor

 of the plaintiff.     Chambers v. Time Warner, Inc., 282 F.3d 147,

 152 (2d Cir. 2002).     The court is not obligated to accept any

 legal conclusions as correct.       Ashcroft v. Iqbal, 556 U.S. 662,

 678 (2009).    In order to survive a motion to dismiss, the

 complaint must include “sufficient factual matter...to ‘state a

 claim to relief that is plausible on its face,’”           Id. at 663

 (quoting Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570

 (2007)).    “A claim has facial plausibility when the pleaded

 factual content allows the court to draw the reasonable

 inference that the defendant is liable for the misconduct

 alleged.”    Id.

             For the purposes of deciding a 12(b)(6) motion the

 court may consider not only the pleadings themselves, but also

 “(1) documents attached to the complaint as an exhibit or

 incorporated in it by reference, . . . (2) matters of which

 judicial notice may be taken, or . . . (3) documents either in

 plaintiffs’ possession or of which plaintiffs had knowledge and

 relied on in bringing suit,” assuming these documents are

 “integral to the Complaint.”       Chambers., 282 F.3d at 153; see


                                      6
Case 1:19-cv-02187-KAM-LB Document 42 Filed 09/27/20 Page 7 of 30 PageID #: 283



 Int’l Audiotext Network, Inc. v. Am. Tel. and Tel. Co., 62 F.3d

 69, 72 (2d Cir. 1995).      These documents “include[e] documents

 filed in a related state court foreclosure proceeding.”

 Harriott v. Nationstar Mortg. LLC, 2018 U.S. Dist. LEXIS 141120,

 at *2 (E.D.N.Y. Aug. 17, 2018); see Global Network Commc’ns,

 Inc. v. City of New York, 458 F.3d 150, 157 (2d Cir. 2006) (“A

 court may take judicial notice of a document filed in another

 court not for the truth of the matters asserted in the other

 litigation but rather to establish the fact of such litigation

 and related filings.”)

       II. Motion to Amend

            When considering a Rule 15 Motion to Amend, “[t]he

 court should freely give leave when justice so requires.”            Fed.

 R. Civ. P. 15(a)(2).      “Notwithstanding the liberality of the

 general rule, it is within the sound discretion of the court

 whether to grant leave to amend.”        Copantitla v. Fiskardo

 Estiatorio, Inc., 2010 U.S. Dist. LEXIS 33430, at *9 (S.D.N.Y.

 Apr. 5, 2010) (citing John Hancock Mutual Life Insurance Co. v.

 Amerford International Corp., 22 F.3d 458, 462 (2d Cir. 1994).

 “[A] pro se plaintiff’s proposed amended complaint should be

 construed to raise the strongest arguments it suggests.”

 Grullon v. City of New Haven, 720 F.3d 133, 140 (2d Cir. 2013).

            “Although district judges should, as a general matter,

 liberally permit pro se litigants to amend their pleadings,


                                      7
Case 1:19-cv-02187-KAM-LB Document 42 Filed 09/27/20 Page 8 of 30 PageID #: 284



 leave to amend need not be granted when amendment would be

 futile.”    Terry v. Inc. Vill. Of Patchogue, 826 F.3d 631, 633

 (2d Cir. 2016) (citing Cuoco v. Moritsugu, 222 F.3d 99, 112 (2d

 Cir. 2000)).    A proposed amendment is futile as a matter of law

 when it “fail[s] to state a claim on which relief could be

 granted.”    Schmidt v. Stone, No. 14-CV-2519 (RJD) (CLP), 2018

 U.S. Dist. LEXIS 15048, at *17 (E.D.N.Y. Jan. 29, 2018).            As a

 result, in determining whether a proposed amended complaint

 would be futile, “[t]he court applies the same standard as that

 for a motion to dismiss under Rule 12(b)(6)...when deciding

 whether to grant leave to amend.”        Id. (citing Konrad v. Epley,

 No. 12-CV-4021, 2013 U.S. Dist. LEXIS 169091, 2013 WL 6200009,

 at *20 (E.D.N.Y. Nov. 25, 2013); see Balintulo v. Ford Motor

 Co., 796 F.3d 160, 164–65 (2d Cir. 2015) (“A proposed amendment

 to a complaint is futile when it could not withstand a motion to

 dismiss.”)

                                 Discussion

             The operative complaint charges that (1) Ocwen is a

 debt collector that violated the FDCPA; and (2) Ocwen also

 violated Regulation Z of the Truth-in-Lending Act.           Plaintiff

 seeks to amend the complaint to add Deutsche Bank as a defendant

 and allege that Deutsche Bank: (1) fraudulently assigned her

 mortgage; and violated her (2) “due process” rights for which

 she demands a five million dollar remedy.         For the foregoing


                                      8
Case 1:19-cv-02187-KAM-LB Document 42 Filed 09/27/20 Page 9 of 30 PageID #: 285



 reasons, the court agrees with defendant that plaintiff’s

 proposed amendment would be futile and thus denies plaintiff’s

 motion to amend her complaint.

            Plaintiff alleges that the assignment of the mortgage

 was invalid or otherwise fraudulent and, as a result, neither

 Ocwen nor Deutsche Bank had a right to collect on the loan.

 (Am. Compl. ¶¶ 30-35.)      Plaintiff alleges that Deutsche Bank

 failed to abide by the closing date in the Pooling and Service

 Agreement (“PSA”) and that consequently, the mortgage assignment

 was invalid.    (Am. Compl. ¶¶ 37-43.)       Plaintiff also asserts the

 assignment she attached to her original complaint was forged.

 (Compl., Ex. A.; Am. Compl. ¶¶ 5-29; Pl. Mot. to Am., Ex. A.)

 The documents plaintiff attaches, however, largely fail to

 relate to the assignment of her mortgage and relate instead to

 regulatory and compliance deficiencies at Ocwen and Deutsche

 Bank. (Id., Exhs. A, B.)      Finally, plaintiff asks for five

 million dollars in damages for an unspecified harm.           (Id. at ¶

 36.)   The court assumes the request for monetary damages is

 related to the alleged error in the assignments, fraud, or the

 unspecified violation of plaintiff’s due process rights under

 the Fifth and Fourteenth Amendments, as alleged in the

 complaint.    (Id. ¶¶ 2-3.)     Defendants argue that plaintiff lacks

 standing to challenge the validity of a mortgage assignment,

 that the court lacks subject matter jurisdiction to disturb the


                                      9
Case 1:19-cv-02187-KAM-LB Document 42 Filed 09/27/20 Page 10 of 30 PageID #: 286



 state court judgment pursuant to the Rooker-Feldman doctrine,

 and that plaintiff cannot sustain a fraud claim against

 defendant.    The court addresses each argument in turn.

       I. Futility of the Proposed Amendment
            a. Plaintiff Lacks Standing to Challenge the Validity
            of a Mortgage Assignment

             Defendant argues that plaintiff lacks standing to

 bring a third-party challenge to the validity of an assignment,

 given that assignments are agreements to transfer a debt between

 two creditors that do not affect the obligation of plaintiff,

 the mortgagor, to pay.      (See Def. Reply, ECF No. 34 at 5-7.)

 The court agrees.      The only specific allegations plaintiff

 levels regarding the assignment’s validity is that Deutsche Bank

 violated the closing date mandated by the Pooling Services

 Agreement (“PSA”). (Am. Compl. ¶¶ 37-43.)

             Plaintiff does not have standing to allege violations

 of the PSA2. See Rajamin v. Deutsche Bank Nat. Tr. Co., 757 F.3d


 2
       The property that is the subject of the assignment lies in
 Massachusetts. (Compl. ¶ 13.) The law in the First Circuit occasionally
 allows for third-party challenges to assignments. See Culhane v. Aurora Loan
 Servs. of Nebraska, 708 F.3d 282, 290 (1st Cir. 2013) (Finding standing since
 “a Massachusetts real property mortgagor finds herself in an unusual position
 because... Massachusetts law permits foreclosure without prior judicial
 authorization”). However, even the Culhane exception does not support
 standing for the instant plaintiff, because it is limited to cases where the
 mortgagor alleges the assignment is void. Id. “[A] void mortgage assignment
 is one in which the putative assignor ‘never properly held the mortgage and,
 thus, had no interest to assign.’” Wilson v. HSBC Mortg. Servs., Inc., 744
 F.3d 1, 10 (1st Cir. 2014) (quoting Culhane, 708 F.3d at 291). The exception
 does not apply when the plaintiff merely alleges that the assignment of the
 mortgage is “voidable.” Woods v. Wells Fargo Bank, N.A., 733 F.3d 349, 354
 (1st Cir. 2013) (Voidable claims are “claims that merely assert procedural
 infirmities in the assignment of a mortgage, such as a failure to abide by
 the terms of a governing trust agreement”).


                                      10
Case 1:19-cv-02187-KAM-LB Document 42 Filed 09/27/20 Page 11 of 30 PageID #: 287



 79, 84 (2d Cir. 2014) (noting that “[t]he weight of caselaw

 throughout the country holds that a non-party to a PSA

 lacks standing to assert noncompliance with the PSA as a claim

 or defense unless the non-party is an intended...third party

 beneficiary of the PSA”)(citing Rajamin v. Deutsche Bank

 National Trust Co., No. 10-CV-7531, 2013 WL 1285160, at *3–4

 (S.D.N.Y. Mar. 28, 2013));       Karamath v. U.S. Bank, N.A., 2012 WL

 4327613, at *7 (E.D.N.Y. Aug. 29, 2012), adopted by 2012 WL

 4327502 (E.D.N.Y. Sept.20, 2012) (“[P]laintiff is not a party to

 the PSA or to the Assignment of Mortgage, and is not a third-

 party beneficiary of either, and therefore has no standing to

 challenge the validity of that agreement or the assignment”);

 Boco v. Argent Mortg. Co, LLC, No. 13-CV-1165 (DLI)(CLP), 2014

 WL 1312101, at *3 (E.D.N.Y. Mar. 31, 2014);           Berezovskaya v.

 Deutsche Bank Nat. Tr. Co., No. 12-CV-6055 (KAM), 2014 WL

 4471560, at *8 (E.D.N.Y. Aug. 1, 2014) (“[E]ven assuming that


             Here, plaintiff alleges the assignment is invalid because
 Deutsche Bank failed to abide by the closing date in the Pooling and Service
 Agreement. (Am. Compl. ¶¶ 37-43; Pl. Mot. to Am., Ex. A.) Plaintiff,
 however, does not allege that Sand Canyon, the original holder of the note
 and assignor to Deutsche Bank, never held the mortgage. (Id.) Though this
 court does not purport to issue a ruling on law in the First Circuit, on the
 facts alleged, plaintiff would likely not have a basis for standing even in
 Massachusetts. See Halacy v. Wells Fargo Bank, N.A., No. CIV.A. 12-11447-TSH,
 2013 WL 6152351, at *3 (D. Mass. Nov. 21, 2013) (“while a mortgagor
 has standing in limited circumstances to challenge an assignment of his
 mortgage, he cannot invoke the terms of PSA to challenge an otherwise
 valid assignment”); Orellana v. Deutsche Bank Nat. Tr. Co., No. CIV.A. 12-
 11982-NMG, 2013 WL 5348596, at *5 (D. Mass. Aug. 30, 2013) (“[C]ourts have
 held that a plaintiff lacks standing to challenge an assignment to a trust
 that occurred after its closing date.”) (internal quotation omitted).
 Moreover, Plaintiff has not explained whether her current allegation
 regarding the assignment was raised in the Massachusetts foreclosure action.


                                      11
Case 1:19-cv-02187-KAM-LB Document 42 Filed 09/27/20 Page 12 of 30 PageID #: 288



 the transfer of the CEMA to the Trust took place after

 the closing date set forth in the PSA, this would render the

 transfer merely voidable at the election of either party to

 the PSA, not void. Most importantly, this transfer is not

 subject to a challenge by plaintiff, who is not a party to

 the PSA.”); In re Lake Charles Retail Dev. LLC, No. 13-44093

 (NHL), 2014 WL 4948234, at *9 (Bankr. E.D.N.Y. Sept. 30, 2014)

 (Finding that “because the Debtor predicates its claims for

 relief on an alleged failure to comply with the PSA, the

 Complaint is dismissed”).

             The court agrees with defendant that plaintiff lacks

 standing to bring a claim alleging a violation of the PSA, and

 thus her motion to amend would be futile.

             c. The Court Lacks Subject Matter Jurisdiction Pursuant
                to the Rooker-Feldman Doctrine

             Plaintiff argues in her proposed amended complaint

 that Deutsche Bank lacked standing to bring the Massachusetts

 foreclosure action and asks this court to effectively invalidate

 the state court proceeding.       (Compl. ¶ 13; Am. Compl. ¶¶ 29, 36,

 48.)   A judgment was entered against plaintiff in Massachusetts

 Land Court on December 14, 2018, about five months before the

 commencement of this action.        (See Deutsche Bank Nat. Trust Co.,

 18-SM-006098; Compl. ¶ 13; Pl. Mot. to Am. ¶ 10.)           To the extent

 that plaintiff requests that this court exercise jurisdiction



                                      12
Case 1:19-cv-02187-KAM-LB Document 42 Filed 09/27/20 Page 13 of 30 PageID #: 289



 over any issue in the Massachusetts Land Court adjudication,

 this court lacks subject matter jurisdiction pursuant to the

 Rooker-Feldman doctrine.       “Four requirements must be met for the

 doctrine to apply: (i) the federal court plaintiff must have

 lost in state court, (ii) the plaintiff must complain of

 injuries caused by a state court judgment, (iii) the plaintiff

 must invite district court review and rejection of that

 judgment, and (iv) the state court judgment must have been

 rendered before the district court proceedings commenced.”

 Pennicott v. JPMorgan Chase Bank, N.A., No. 16 CV 3044 (VB),

 2018 WL 1891312, at *3 (S.D.N.Y. Apr. 18, 2018).           All of the

 foregoing factors are satisfied here.

             The court must dismiss plaintiff’s claim that Deutsche

 Bank lacked standing or was otherwise ineligible to bring the

 state court foreclosure action.        See Rockwood v. Cenlar FSB, No.

 17-CV-10153 (VB), 2018 WL 2122820, at *3 (S.D.N.Y. May 8, 2018)

 (“Rooker-Feldman bars claims that ask a court to find a

 defendant lacked standing to pursue foreclosure in a prior state

 court action, because such claims require a court to sit in

 review of the state court judgment.”).         The allegations of fraud

 in relation to allegedly forged documents are also the exact

 type of collateral attack prohibited by Rooker-Feldman.            Gifford

 v. United N. Mortg. Bankers, Ltd., No. 18-CV-6324(PAE)(HBP),

 2019 WL 2912489, at *8 (S.D.N.Y. July 8, 2019) (“[P]laintiff’s


                                      13
Case 1:19-cv-02187-KAM-LB Document 42 Filed 09/27/20 Page 14 of 30 PageID #: 290



 allegation that defendants engaged in fraudulent conduct by

 presenting the state court with allegedly ‘void’ and ‘forged’

 documents does not save her proposed fraud claims because ‘if

 the court were to accept the plaintiff’s claim that the loan

 documents were forged, the court’s ruling would necessitate a

 finding that the judgment of foreclosure and sale was

 erroneously entered, and thus, void which ... is precisely the

 result that the Rooker-Feldman doctrine seeks to avoid.’”)

 (quoting Ashworth v. Boggio, 15-CV-948 (JFB)(ARL), 2016 WL

 4398956 at *5 (E.D.N.Y. July 26, 2016) (Report &

 Recommendation), adopted at, 2016 WL 4399311 (E.D.N.Y. Aug. 15,

 2016)).    Because this court lacks jurisdiction to consider and

 rule on matters that were decided by an earlier state court

 proceeding, plaintiff’s claims are futile and her motion to

 amend is denied.

             c. Fraud Claims

             Plaintiff makes a series of fraud claims throughout

 her proposed amended complaint against both Deutsche Bank and

 Ocwen.    (See generally Am. Compl.)       Plaintiff alleges that the

 signatures on the mortgage assignment to Deutsche Bank were

 “forged” and alleges in conclusory language that Deutsche Bank

 has engaged in fraud.      (Am. Compl. ¶¶ 30-32.)       In support of her

 claim, plaintiff references a series of regulatory actions

 against the original and proposed defendants. These include an


                                      14
Case 1:19-cv-02187-KAM-LB Document 42 Filed 09/27/20 Page 15 of 30 PageID #: 291



 investigation by the Multi-State Mortgage Committee, which found

 deficiencies in Ocwen’s management and regulatory compliance

 systems.    (Am. Compl. ¶¶ 7-24.)      Plaintiff also references a

 lawsuit filed by the Consumer Financial Protection Bureau

 against Ocwen.     (Id. ¶¶ 25-28.)     Plaintiff does not explain the

 connection between these government actions and the instant case

 other than to allege that they “go[] to the credibility of

 Defendant Ocwen.”      (Id. ¶ 27.)    Plaintiff attaches a cease and

 desist order filed by the Federal Reserve Board of Governors

 identifying shortcomings in Deutsche Bank’s risk management

 practices.    (Am. Compl., Ex. A.)        In plaintiff’s memorandum in

 support of her amendment, she includes a letter written by one

 Lynn E. Szymoniak, Esq. to the Securities and Exchange

 Commission in 2010.      (Pl. Mot. to Am., Ex. A.)       This letter

 alleges that a mortgage default management company had its

 employees masquerade as employees of lenders, including Deutsche

 Bank and Sand Canyon, in order to fraudulently recreate lost or

 invalid assignments.      (Id.)   The letter does not allege that the

 lenders themselves committed fraud, but instead that companies

 they hired to process assignments conducted the fraud by

 creating documents that were not “in recordable form.”            (Id.)

 The letter claims the Trusts would have to incur millions of

 dollars replacing fraudulent assignments or litigating

 foreclosure cases where there were missing assignments.            (Id.)


                                      15
Case 1:19-cv-02187-KAM-LB Document 42 Filed 09/27/20 Page 16 of 30 PageID #: 292



 The letter also makes legal arguments that these assignments

 would be insufficient to enforce a foreclosure action.            (Id.)

 There is no discernable, specific connection between the 2010

 letter and the instant case.

             Plaintiff’s proposed amended pleading is insufficient

 to state a fraud claim under New York law.          The elements of a

 common law fraud claim are: “(1) a material, false

 representation, (2) an intent to defraud thereby, and (3)

 reasonable reliance on the representation, (4) causing damage to

 the plaintiff.”     Knox v. Countrywide Bank, 4 F. Supp. 3d 499,

 509 (E.D.N.Y. 2014) (quoting Chanayil v. Gulati, 169 F.3d 168,

 171 (2d Cir.1999)); see also Woods v. Wells Fargo Bank, N.A.,

 733 F.3d 349, 357 (1st Cir. 2013).         Reading the proposed

 pleading in the light most favorable to the pro se plaintiff,

 plaintiff argues that the assignment of the mortgage was

 fraudulent or that the mortgage itself was fraudulent, and

 supports that assertion with the “false representation” of the

 assignment document.      (See Compl., Ex. A.)      Plaintiff has not,

 however, presented particularized facts that could support a

 claim that Ocwen or Deutsche Bank made material false

 representations to her, had “intent to defraud” her, or that she

 “reasonably relied” on their representations, and provides no

 specific explanation of what damage she suffered other than the

 foreclosure action in state court.         (Am. Compl. ¶ 29.)


                                      16
Case 1:19-cv-02187-KAM-LB Document 42 Filed 09/27/20 Page 17 of 30 PageID #: 293



             Furthermore, plaintiff has not pled the elements of a

 fraud claim with sufficient particularity.          “Federal Rule of

 Civil Procedure 9(b) imposes a heightened pleading

 standard...requiring that ... [p]laintiffs’ allegations must (1)

 specify the statements that the plaintiff contends were

 fraudulent, (2) identify the speaker, (3) state where and when

 the statements were made, and (4) explain why the statements

 were fraudulent” for each element of the fraud claim.            Zutel v.

 Wells Fargo Bank, N.A., No. 12-CV-3656 (RRM)(VMS), 2014 WL

 4700022, at *6 (E.D.N.Y. Sept. 22, 2014) (internal quotation

 omitted); see Fed. R. Civ. P. 9(b).         Plaintiff has failed to

 meet this standard in her current and proposed amended

 complaints.     See Ocampo v. JP Morgan Chase Bank, N.A., 93 F.

 Supp. 3d 109, 119 (E.D.N.Y. 2015) (“Plaintiffs...merely assert

 in a conclusory fashion that the copies of the documents sought

 to be recorded...were forgeries. Thus...Plaintiffs fail to state

 a claims [sic] for forgery, and [the court] grants Defendant's

 motion to dismiss...”); Levin v. Am. Document Servs., LLC, No.

 17-CV-1285 (JMA)(AYS), 2019 WL 3883640, at *8 (E.D.N.Y. June 25,

 2019), Report and Recommendation adopted, No. 17-CV-1285

 (JMA)(AYS), 2019 WL 3859402 (E.D.N.Y. Aug. 16, 2019)

 (“Plaintiffs base their claim of fraud on their contention that

 the assignment ‘bears false signature.’ However, Plaintiffs are

 not parties or beneficiaries to the assignment...Thus,


                                      17
Case 1:19-cv-02187-KAM-LB Document 42 Filed 09/27/20 Page 18 of 30 PageID #: 294



 misrepresentations as to the manner of assignment would not make

 any difference.”).

             Plaintiff’s motion to amend to include claims of fraud

 and is futile and therefore denied.

       II. Defendant’s Motion to Dismiss FDCPA and TILA Claims in
       the Operative Complaint

             Having denied plaintiff’s motion to amend for

 futility, the court next evaluates defendant’s motion to dismiss

 plaintiff’s operative complaint.          Because plaintiff fails to

 state a claim for reasons to be discussed, defendant’s motion to

 dismiss is granted.

             a. Fair Debt Collection Practices Act Claim

             In the context of the FDCPA, the court evaluates debt

 collection communications from the perspective of the “least

 sophisticated consumer.”       See Russell v. Equifax A.R.S., 74 F.3d

 30, 34 (2d Cir. 1996) (“[T]he test is how the least

 sophisticated consumer — one not having the astuteness of a

 ‘Philadelphia lawyer’ or even the sophistication of the average,

 everyday, common consumer — understands the notice he or she

 receives”); Jacobson v. Healthcare Fin. Servs., Inc., 516 F.3d

 85, 90 (2d Cir. 2008) (“The purpose of the least-sophisticated-

 consumer standard, here as in other areas of consumer law, is to

 ensure that the statute protects the gullible as well as the

 shrewd.”).



                                      18
Case 1:19-cv-02187-KAM-LB Document 42 Filed 09/27/20 Page 19 of 30 PageID #: 295



             Debt collectors may be liable for failing to meet the

 statutory requirements for debt collection letters or for

 sending “false or misleading” communications to the debtor.             15

 U.S.C. § 1692g(a)-(b); 15 U.S.C. § 1692e.          Liberally construing

 plaintiff’s pleadings as the law requires, plaintiff appears to

 attempt to allege violations of 15 U.S.C. § 1692g and 15 U.S.C.

 § 1692e in her complaint. (See Compl. ¶¶ 14, 18.)

             “To state a claim under the FDCPA, a plaintiff must

 allege that (1) plaintiff is a consumer, (2) defendant is a debt

 collector, and (3) the defendant has engaged in any

 act or omission in violation of FDCPA requirements.”            Fraser v.

 Aames Funding Corp., No. 16-CV-448 (AMD)(LB), 2017 U.S. Dist.

 LEXIS 10491, at *11 (E.D.N.Y. Jan. 23, 2017).           First, the

 parties agree that plaintiff is a “consumer” under the meaning

 of the statute. (Compl. ¶ 1; Def. Mem. at 5.)           “The term

 ‘consumer’ means any natural person obligated or allegedly

 obligated to pay any debt.” (15 U.S.C. § 1692(a).

             Second, typically the owner of a mortgage cannot be

 considered a debt collector under the FDCPA because

 “the FDCPA limits its reach to those collecting the dues ‘of

 another’ and does not restrict the activities of creditors

 seeking to collect their own debts.”         Somin v. Total Cmty. Mgmt.

 Corp., 494 F. Supp. 2d 153, 159 (E.D.N.Y. 2007) (citing Maguire

 v. Citicorp Retail Services, Inc., 147 F.3d 232, 235 (2d Cir.


                                      19
Case 1:19-cv-02187-KAM-LB Document 42 Filed 09/27/20 Page 20 of 30 PageID #: 296



 1998)).    Ocwen could be considered a debt collector if it was

 servicing a debt that was not its own and if that debt was in

 default at the time it was assigned.          In re Jacques, 416 B.R.

 63, 75 (Bankr. E.D.N.Y. 2009) ("[T]he FDCPA does not apply to

 mortgage servicing companies unless the mortgage at issue was

 already in default at the time when servicing began") (emphasis

 added); Cummins v. Select Portfolio Servicing, Inc., No. 14-CV-

 5121 (MKB)(LB), 2016 U.S. Dist. LEXIS 113565, at *17 (E.D.N.Y.

 Aug. 23, 2016) (“[A]n entity collecting or attempting to collect

 any debt owed to another is treated as a debt collector if the

 debt sought to be collected was in default at the time the debt

 was obtained.”).     The pleadings allege that Ocwen serviced the

 debt on behalf of Deutsche Bank.          (Compl. ¶ 10; see generally

 Am. Compl.)     The original complaint alleges that the mortgage

 was in default on the date Ocwen attempted to collect on it.

 (Compl. ¶¶ 12-13.)      Although the complaint claims that defendant

 “attempted to collect...after default,” plaintiff does not

 specify when plaintiff defaulted or when Ocwen attempted to

 collect.    (Id. ¶ 12.)    While unclear, plaintiff may be

 referencing a debt collection letter not provided in the

 pleadings, which she references in an August 17, 2018 cease and

 desist letter.     (Compl., Ex. B.)3      Construing the complaint in


 3
       Plaintiff may also be referencing a letter dated February 19, 2019, sent
 by Ocwen shortly before the foreclosure auction, summarizing her outstanding
 mortgage balance in a “payoff quote” letter with language in the footer


                                      20
Case 1:19-cv-02187-KAM-LB Document 42 Filed 09/27/20 Page 21 of 30 PageID #: 297



 the light most favorable to the plaintiff, it is “plausible”

 that Ocwen is a debt collector under the definition of the act.

 See, e.g., Pereira v. Ocwen Loan Servicing, LLC., No. 11-CV-2672

 (SJF) (ETB), 2012 U.S. Dist. LEXIS 56044, at *7 (E.D.N.Y. Mar.

 12, 2012) (given a dearth of information about the status and

 ownership of the debt, the court found it “plausible that Ocwen

 was servicing the mortgage loan and is therefore considered a

 debt collector within the meaning of the FDCPA.”).

             Third, drawing all favorable inferences that plaintiff

 is a consumer, and that Ocwen may be considered a debt

 collector, plaintiff has failed to sufficiently plead that “the

 defendant has engaged in any act or omission in violation of

 FDCPA requirements” under 15 U.S.C. § 1692g.           See Fraser, LEXIS

 10491, at *11.     Section 1692g “was enacted to eliminate the

 recurring problem of debt collectors dunning the wrong person or

 attempting to collect debts which the consumer has already

 paid.”    Ellis v. Solomon & Solomon, P.C., 591 F.3d 130, 134 (2d

 Cir. 2010) (internal quotations omitted).          In order to prevent

 such errors, Section 1692g(a) requires that a proper debt

 collection notice include the following information:

             (1) the amount of the debt; (2) the name of the
             creditor to whom the debt is owed; (3) a statement
             that unless the consumer, within thirty days after
             receipt of the notice, disputes the validity of the


 indicating that Ocwen is attempting to collect on the debt.   (See Pl. Aff.,
 Ex. C.)


                                      21
Case 1:19-cv-02187-KAM-LB Document 42 Filed 09/27/20 Page 22 of 30 PageID #: 298



             debt, or any portion thereof, the debt will be assumed
             to be valid by the debt collector; (4) a statement
             that if the consumer notifies the debt collector in
             writing within the thirty-day period that the debt, or
             any portion thereof, is disputed, the debt collector
             will obtain verification of the debt or a copy
             of a judgment against the consumer and a copy of such
             verification or judgment will be mailed to the
             consumer by the debt collector; and (5) a statement
             that, upon the consumer's written request within the
             thirty-day period, the debt collector will provide the
             consumer with the name and address of the original
             creditor, if different from the current creditor.

 15 U.S.C. § 1692g(a).      Plaintiff fails to make any specific

 allegations about any alleged deficiencies in any debt

 collection document(s).       (See generally Compl.)      Plaintiff

 provides her own cease and desist letter, dated August 17, 2018,

 the first sentence of which asserts “you have chosen not to

 respond to my request for a valid proof of claim.”            (Compl., Ex.

 A.)   Plaintiff also attaches a “Payoff Quote” sent by Ocwen on

 February 19, 2019, that allegedly functioned as an attempt to

 collect a debt against the instant property.           (Pl. Aff., Ex. C.)

 However, it appears that the funds to be reclaimed were against

 the property itself before the foreclosure auction and after a

 judgment was entered in state court in the foreclosure action.

 Id.   As the court previously held, the court lacks jurisdiction

 to consider collateral challenges to state foreclosure

 proceedings.     (See ECF Docket Order dated April 24, 2019.)4



 4     This is afforded more thorough treatment in this court’s discussion of
 the Rooker-Feldman doctrine, supra.


                                      22
Case 1:19-cv-02187-KAM-LB Document 42 Filed 09/27/20 Page 23 of 30 PageID #: 299



             Further, plaintiff has not alleged that she disputed

 the debt within the thirty day window.         In order to dispute the

 validity of a debt under § 1692g, a plaintiff must dispute it

 within thirty days of receipt of the collection letter. 15

 U.S.C. § 1692g(a)(3); Ritter v. Cohen & Slamowitz, LLP, 118 F.

 Supp. 3d 497, 500 (E.D.N.Y. 2015).         Even drawing a favorable

 inference that plaintiff in fact disputed the validity of the

 debt she referenced in her August 17, 2018 letter, she supplies

 no dates for defendant’s response.         (Compl., Ex. B.)     This

 deficiency is fatal to plaintiff’s claim.          See Bonner v. The

 Bank of New York Mellon, No. 15-CV-3280 (SJF)(GRB), 2016 WL

 1426515, at *4 (E.D.N.Y. Feb. 22, 2016) (“[A]lthough [plaintiff]

 alleges that he repeatedly requested that the Collection

 Defendants verify the questioned debts, he does not allege that

 he made any of these requests within the thirty day time window

 ...Without such factual pleading, it is entirely speculative,

 and not ‘plausible,’ that Plaintiff has a cognizable claim)

 (quoting Agu v. Rhea, No. 09-CV-4732 (JS)(AKT), 2010 WL 5186839,

 at *5 (E.D.N.Y. Dec. 15, 2010).

             Plaintiff sent a “Conditional Acceptance for Value and

 Counter Offer/Claim for Proof of Claim” asking for confirmation

 of the validity of a claimed debt on April 1, 2019.            (Pl. Aff.,

 Exhs. C, D.)     Plaintiff claims defendant sent her a collection

 notice on March 1, 2019, exactly one month before plaintiff’s


                                      23
Case 1:19-cv-02187-KAM-LB Document 42 Filed 09/27/20 Page 24 of 30 PageID #: 300



 April 1, 2019 letter.      (Pl. Aff., Ex. C.)      Plaintiff, however,

 proffers Ocwen’s February 19, 2019 letter, assuming it can be

 construed as a collection notice, informing plaintiff of her

 outstanding mortgage balance.        (Id.)   When considering a motion

 to dismiss, “[i]f a document relied on in the complaint

 contradicts allegations in the complaint, the document, not the

 allegations, control[s], and the court need not accept the

 allegations in the complaint as true.”         Roberts v. Bliss, 229 F.

 Supp. 3d 240, 248 (S.D.N.Y. 2017) (quoting Poindexter v. EMI

 Record Grp. Inc., No. 11-CV-559, 2012 WL 1027639, at *2

 (S.D.N.Y. Mar. 27, 2012)).       Consequently, the court finds that

 even if the court were to construe defendant’s February 19, 2019

 letter as a collection notice, plaintiff did not respond until

 April 1, 2019, well outside the thirty day window.

             The court also cannot find that the plaintiff

 plausibly alleges “[t]he use of any false representation or

 deceptive means to collect or attempt to collect any debt or to

 obtain information concerning a consumer” by defendant.            15

 U.S.C. § 1692e(10); Easterling v. Collecto, Inc., 692 F.3d 229,

 233 (2d Cir. 2012)(under the least sophisticated consumer

 standard “collection notices can be deceptive if they are open

 to more than one reasonable interpretation, at least one of

 which is inaccurate”).      The cease and desist letter sent by

 plaintiff to defendant cannot serve as the basis for a claim,


                                      24
Case 1:19-cv-02187-KAM-LB Document 42 Filed 09/27/20 Page 25 of 30 PageID #: 301



 since “[t]he FDCPA's protections are not triggered by

 communications initiated by someone other than the debt

 collector.”     Boyd v. J.E. Robert Co., No. 05-CV-2455 (KAM)(RER),

 2010 WL 5772892, at *13 (E.D.N.Y. Mar. 31, 2010).

             Because plaintiff cannot state a claim on which relief

 can be granted, defendant’s motion to dismiss plaintiff’s FDCPA

 claims is granted.

             b. Truth in Lending Act Claim

             Plaintiff alleges a violation of Regulation Z of the

 Truth in Lending Act (“TILA”) by defendant, stemming from

 defendant’s purported failure to respond to plaintiff’s letters

 seeking validation of funds and other unspecified failures to

 disclose information.      (Compl. ¶ 17.)     These are substantially

 the same facts that underlie plaintiff’s FDCPA claim.            (See

 generally, id.)     It is unclear what remedy plaintiff seeks for

 the alleged violation of TILA, although the court, reading the

 pleadings in the light most favorable to the plaintiff, assumes

 that plaintiff is seeking to rescind the loan and/or claim

 monetary damages.      (Id. ¶ 17.)

             First, plaintiff’s TILA claim is time barred.

 Borrowers have an unconditional right to rescind particular

 types of loans up to three days after the loan transaction is

 consummated.     15 U.S.C. § 1635(a); see Smith v. Wells Fargo

 Bank, N.A., 666 F. App'x 84, 85 (2d Cir. 2016).           If plaintiff


                                      25
Case 1:19-cv-02187-KAM-LB Document 42 Filed 09/27/20 Page 26 of 30 PageID #: 302



 alleges that the disclosures required by statute were never

 provided, she may assert a claim for rescission within three

 years after the closing.       Id. at § 1635(f); Jesinoski v.

 Countrywide Home Loans, Inc., 574 U.S. 259, 260 (2015).             The

 documents provided in the pleadings indicate that the instant

 loan was closed on February 7, 2005, over 14 years before the

 commencement of this suit.       (Compl., Ex. A.)      Plaintiff’s TILA

 claim for recission is well outside of the eligible time window5.

             The statute of limitations may not be tolled in this

 case.   “Equitable tolling is available in ‘rare and exceptional

 circumstances,' where the court finds that ‘extraordinary

 circumstances' prevented the party from timely performing a

 required act, and that the party ‘acted with reasonable

 diligence throughout the period he sought to toll.’”            Williams

 v. Aries Fin., LLC, No. 09-CV-1816 (JG)(RML), 2009 WL 3851675,

 at *6 (E.D.N.Y. Nov. 18, 2009)(alterations omitted) (quoting

 Walker v. Jastremski, 430 F.3d 560, 563 (2d Cir.2005)).

 Equitable tolling is only available when: “(1) the defendant



 5
       The right of rescission under the Truth in Lending Act is not available
 for residential mortgages. Grimes v. Fremont Gen. Corp., 785 F. Supp. 2d
 269, 284 (S.D.N.Y. 2011) (citing Ng v. HSBC Mortg. Corp., No. 07–CV–5434,
 2010 WL 889256, at *2 (E.D.N.Y. Mar. 10, 2010)). However, because plaintiff
 does not specify whether she bought and intended to use the property as a
 home, the court cannot dismiss on this ground alone. See Nembhard v.
 Citibank, N.A., No. 96–CV–3330, 1996 WL 622197, at *2 (E.D.N.Y. Oct. 22,
 1996) (“[S]ince the complaint itself and the loan documents submitted as
 exhibits to the complaint unambiguously state that the funds were used to
 finance the acquisition of the home ... to be occupied by the plaintiff,”
 there is no right of rescission under TILA) (emphasis added).


                                      26
Case 1:19-cv-02187-KAM-LB Document 42 Filed 09/27/20 Page 27 of 30 PageID #: 303



 wrongfully concealed material facts relating to defendant's

 wrongdoing; (2) the concealment prevented plaintiff's discovery

 of the nature of the claim within the limitations period; and

 (3) plaintiff exercised due diligence in pursuing the discovery

 of the claim during the period plaintiff seeks to have tolled.”

 Corcoran v. N.Y. Power Auth., 202 F.3d 530, 543 (2d Cir. 1999).

 “In cases involving TILA, ‘the courts have held uniformly that

 fraudulent conduct beyond the nondisclosure itself is necessary

 to equitably toll the running of the statute of limitations.’”

 Cardiello v. The Money Store, Inc., 2001 WL 604007, at *5

 (S.D.N.Y. June 1, 2001) (emphasis added) (quoting Pettola v.

 Nissan Motor Accept. Corp., 44 F.Supp. 2d. 442, 450

 (D.Conn.1999)); Grimes, 785 F. Supp. 2d at 284; Gonzalez v. J.P.

 Morgan Chase Bank, N.A., 228 F. Supp. 3d 277, 291 (S.D.N.Y.

 2017).    Plaintiff has provided no facts showing or supporting an

 inference that defendants violated the disclosure requirements

 of TILA, let alone facts which show fraudulent concealment

 beyond the TILA violations. (See generally Compl.)

             Plaintiff also has no damages remedy.         A borrower

 seeking monetary damages under TILA must file suit “within one

 year from the date of the occurrence of the violation.”            15

 U.S.C. § 1640(e).      Again, plaintiff entered into her mortgage

 agreement in February 2005, over fifteen years ago.            (Compl.,

 Ex. A.)    Although plaintiff does not specify what disclosure


                                      27
Case 1:19-cv-02187-KAM-LB Document 42 Filed 09/27/20 Page 28 of 30 PageID #: 304



 violations defendant committed or when, “[i]t is well-settled

 law that where a claim for damages under TILA is premised on the

 failure to provide material disclosures, ‘the date of the

 occurrence of the violation is no later than the date the

 plaintiff enters the loan agreement or, possibly, when defendant

 performs by transmitting the funds to plaintiffs.’”            Midouin v.

 Downey Sav. & Loan Ass'n, F.A., 834 F. Supp. 2d 95, 108

 (E.D.N.Y. 2011) (citing Cardiello v. Money Store, Inc., No. 00–

 CV–7332, 2001 WL 604007, at *3, aff'd, 29 Fed. App’x 780 (2d

 Cir. 2002)).     Plaintiff also cannot argue that the “recoupment”

 exception to the statute of limitations applies because “in

 order to bring a claim for damages after the one-year

 limitations period has expired, plaintiff must assert her

 damages claims as a defense by recoupment ‘in a collection

 action brought by the lender.’”        Id. (citing Beach v. Ocwen Fed.

 Bank, 523 U.S. 410, 412, 118 S.Ct. 1408, 140 L.Ed.2d 566

 (1998)).    Here, the plaintiff borrower filed suit against the

 defendant lender, and so the recoupment exception does not

 apply.    Id.

             Again, the doctrine of equitable tolling does not

 apply, as plaintiff has made no allegations of fact regarding

 the required elements.      See Semper v. New York Methodist Hosp.,

 786 F. Supp. 2d 566, 578 (E.D.N.Y. 2011) (“[E]quitable




                                      28
Case 1:19-cv-02187-KAM-LB Document 42 Filed 09/27/20 Page 29 of 30 PageID #: 305



 tolling may be appropriate where, for instance, the claimant has

 actively pursued his judicial remedies by filing a defective

 pleading during the statutory period, or where the complainant

 has been induced or tricked by his adversary's misconduct ...’”)

 (quoting Irwin v. Dep't of Veterans Affairs, 498 U.S. 89, 96

 (1990); Latouche v. Well[s] Fargo Home Mortg. Inc., No. 16-CV-

 1175 (ERK), 2017 WL 8776975, at *7 (E.D.N.Y. Aug. 25, 2017) (“To

 survive a motion to dismiss an otherwise untimely TILA claim,

 the pleading must first allege, with specificity, efforts by the

 defendant, above and beyond the wrongdoing upon which the

 plaintiff’s claim is founded, to prevent ... the plaintiff from

 suing in time.”) (emphasis added) (internal quotation omitted).

             Accordingly, defendant’s motion to dismiss plaintiff’s

 TILA claims is granted.




                                      29
Case 1:19-cv-02187-KAM-LB Document 42 Filed 09/27/20 Page 30 of 30 PageID #: 306



                                  Conclusion

       For the foregoing reasons, plaintiff’s motion to amend is

 respectfully DENIED. Defendant’s motion to dismiss the complaint

 is GRANTED. The Clerk of the Court is respectfully directed to

 enter judgment and close the case, and send a copy of the

 Memorandum and Order and the judgment to the plaintiff, and note

 service on the docket.

 SO ORDERED.

 Dated:      Brooklyn, New York
             September 27, 2020


                                     _____________ /______________
                                     Hon. Kiyo A. Matsumoto
                                     United States District Judge




                                      30
